—Order unanimously affirmed without costs. Memorandum: Supreme Court properly denied petitioner’s motion for summary judgment. We reject petitioner’s contention that a Hearing Officer’s decision in a small claims assessment review in 1994 has res judicata effect with respect to petitioner’s assessment in 1995. RPTL 735 expressly provides that “small claims assessment review shall not constitute precedent for any purpose or proceeding involving the parties or any other person or persons”. The petition preceded the effective date of RPTL 739, which provides that, when a Small *1038Claims Hearing Officer orders a reduction in an assessment, the assessed valuation may not be changed on the next year’s assessment roll except under specified circumstances. (Appeal from Order of Supreme Court, Oneida County, Grow, J.—Tax Certiorari.) Present—Lawton, J. P., Hayes, Doerr, Balio and Fallon, JJ.